



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jefferies, 2021 ONCA 712

DATE: 20211008

DOCKET: C69343

Fairburn A.C.J.O., Doherty and
    Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jamie Jefferies

Appellant

Frank Addario, Sherif Foda, and Rick
    Frank, for the appellant

Matthew Asma, for the respondent

Amy Ohler and Eric Neubauer, for the intervener
    Criminal Lawyers Association

Heard and released orally:
    October 6, 2021

On appeal from the order denying
certiorari
and prohibition entered by Justice C. Stephen Glithero of the Superior Court of
    Justice on March 16, 2021, with reasons reported at 2021 ONSC 1983.

REASONS FOR DECISION

[1]

This is an appeal from the dismissal of an application
    for two forms of extraordinary relief. The application judge described the
    requests for relief as follows:

An order in the nature of prohibition to
    prohibit any judge of the Ontario Court of Justice from proceeding to hold the
    trial of the accused upon the counts of aggravated assault, assault causing
    bodily harm, common assault, two counts of mischief and three counts of breach
    release order, contained in Information No. 19005445, sworn June 20, 2019,
    presently outstanding in that court.

[and]

An order to quash the ruling of the Honourable
    Justice A.T. McKay to conduct the trial of
R. v. Jamie Jefferies
remotely via video conference released on February 18, 2021.

[2]

The application was dismissed on jurisdictional
    grounds.

[3]

Since the dismissal of the application for
    extraordinary relief, upon which this appeal is predicated, the appellants
    request for a full in-person trial has been accommodated. The appellant
    acknowledges today that his trial will continue in person on October 18, 2021,
    and it is his intention to proceed with that trial, regardless of any order
    this court may make, including if this court decides to hear the appeal today. In
    our view, in light of that concession, the appeal is moot.

[4]

Despite the fact that this court may find the
    appeal moot, the appellant still urges the court to hear the appeal because of
    what is said to be the strong public interest engaged. We decline to do so
    because:

1) The record in this case is wanting in relation to the issues the
    appellant asks to be decided.

2) The issues to be decided are not evasive of review in the context
    of the normal appellate process.

3) There is
    no evidence before us that would suggest a systemic problem that requires
    immediate resolution in the public interest. For example, there does not appear
    to be any serious, ongoing controversy over the limits of judicial authority in
    utilizing statutory provisions to excuse the attendance of justice system
    participants from criminal trials.

4) The
    appeal to this court is an appeal from a decision arising from an application
    for extraordinary relief and, as such, necessarily limits the scope of the
    appeal to this court. In our view, the issues raised on appeal are much better
    addressed in the context of a full appeal on the record.

[5]

The appeal is dismissed as moot.

Fairburn A.C.J.O.

Doherty J.A.

David Watt J.A.


